DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communications filed on March 7, 2022 and June 16, 2022. Amendments to claims 1, 3, 5, 6 and 9, and cancellation of claims 4, 7, 10 and 11 have been entered. Rejections in the Final Office action, mailed on October 7, 2021, have been withdrawn in view of the amendments. The Examiner would like to reiterate that the replacement drawings (filed on February 7, 2022) are still not clear (See the interview Summary of June 16, 2022). Claims 1-3, 5-6, 8 and 9 are pending in this application. 

Allowable Subject Matter

2.	Claims 1-3, 5-6, 8 and 9 are allowed. 
3.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101:
	The steps in claim 9 of “A method for automated prediction of forward- and backward-looking impact measures based on measured event parameter values of time-dependent series of occurrences of physical impacting events at least comprising seismic events, windstorm events, and flood events, the method comprising: detecting, by circuitry using a plurality of sensors, and a user interface configured to receive an input of location data by a GPS-module or optical sensor and/or a camera of a mobile device, the occurrences of the physical events based on predefined event parameters;  measuring impacts of the physical events on a physical object based on impact parameters associated with the physical object and the location data;  dynamically capturing characteristic parameters values of the physical object by a parameter-driven, rule-based bifurcation process, and mapping the characteristic parameters values to structured characteristics parameters generating the structured characteristics parameters based on the captured characteristic parameters values, the structured characteristic parameters at least capturing geographical and structured physical and flood physical and storm physical and earthquake physical properties and attributes; identifying a plurality of risk-transfer records associated with detected occurrences of the predefined events impacting the physical object and transferring the risk-transfer records to a portfolio, wherein a structural mix characteristic of the portfolio is given by measured and captured types of risks and an assigned number of risk-transfers with associated metric risk- exposure units; generating a rate value based on the predefined event parameters of a risk-transfer record and the structured characteristics parameters of the physical object to the metric risk exposure units associated with a specific type of risk-transfer based on the event parameters of the risk-transfer record and asset/object characteristics parameters of the physical asset or object, the generated rate value providing a measure of resources needed to cover the impact of the impacting events on the physical object associated with a specific risk-transfer, generating a cost for transferring a risk-transfer record based on the rate value and  the number of units of the specific risk-transfer record; dynamically providing the forward- and backward-looking impact measures based on at least one of (i) a variation of the rate value and (ii) the portfolio including the plurality of risk- transfer records; varying the rate value, by a configuration device, until a local optimum is reached; and interactively reviewing and auditing, by a user, adjustments to the portfolio, wherein the forward- and backward-looking impact measures comprise at least one of (1) a measure for a total amount of costs associated with the portfolio, (2) a net amount of costs given by the total amount of costs minus costs associated with secondary risk-transfer records transferred from the portfolio, and (3) a total expected loss measure” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application. 
For these reasons and the arguments made by the Applicants on pages 11-13 of the Applicant’s response filed on February 7, 2022, claim 9 is deemed patent eligible under 35 USC 101. Claims 1 and 3 are deemed patent eligible under 35 USC 101 based on similar reasoning and rationale. Dependent claims 2, 5, 6 and 8 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	(a) Schmale et al. (US Pub. 2021/0374270 A1) discloses a digital device for automated risk-transfer underwriting in fragmented, unstructured data environment. The digital device includes a plurality of sensors, a storage configured to store transfer portfolio data, and circuitry configured to measure characteristics parameters of a plurality of objects, assign the measured characteristics parameters to a profile associated with the plurality of objects, classify the plurality of objects into a plurality of classes based on the measured characteristics parameters, generate a transfer cover value based on (i) the measured characteristics parameters and (ii) a relationship between a risk source, a risk exposure measure, and a risk exposed object of the transfer portfolio data, assign the generated transfer cover value to the corresponding section of the profile for the risk exposed object, and generate a risk score value to the corresponding section of the profile based on the assigned transfer cover value.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

June 19, 2022